DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
The following office action is in response to the amendment and remarks filed on 6/26/22.
	Applicant’s amendment to claim 1 is acknowledged.
	Applicant’s cancellation of claim 11 is acknowledged.
	Claims 1-10 and 12-20  are pending and claims 18-20 are withdrawn.
Claims 1-10 and 12-17 are subject to examination at this time.

Per 37 CFR 1.121, claim 7 was amended on 1/12/22.  Claim 7 should have a status of previously presented and include the prior amendment.

Response to Arguments
Regarding the Song reference:
With a new interpretation, Song teaches the amended limitation as set forth below.

Regarding the Nemoto reference:
Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There is in sufficient antecedent basis for “the circuit substrate”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	
	Claim(s) 1, 2, 4 and 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Song, Chinese Publication No., CN 205828430 U  (of record, see previously attached English Abstract and machine translation).

In a first interpretation-
Song anticipates:
1. An electrical connection structure, comprising (see fig. 1-5): 
	a through hole (26) having a first end and a second end; 
	a first pad (21 directly above 26) at least partially surrounding the first end of the through hole and electrically connected to a first circuit (30 or 30/10); 
	a second pad (22 directly below 26) located at the second end of the through hole and electrically connected to a second circuit (71 or 71/70); and 
	a conductive bridge (23/27/40) electrically connecting the first pad (21 directly above 26) and the second pad (22 directly below 26) through the through hole (26), thereby making the first circuit (30 or 30/10) and the second circuit (71 or 71/70) electrically connected to each other, wherein the conductive bridge (23/27/40) is at least partially disposed in (e.g. portion 23/26) the through hole (26) and covers (e.g. portion 40) a part of a top part of the first pad (21).
See Song at English machine translation at pages 1-7.

2. The electrical connection structure as claimed in claim 1, wherein the first pad (21 directly above 26) completely surrounds the first end of the through hole (26) to form a closed ring, figs. 1 and 3.

4. The electrical connection structure as claimed in claim 1, wherein the first pad and the second pad comprise copper, nickel or gold (e.g. “copper foil” at page 4).

12. The electrical connection structure as claimed in claim 1, wherein the conductive bridge comprises gold, copper or solder paste (e.g. “copper foil” at page 4).

Regarding claim 13:
	Song teaches the limitations as applied to claim 1 above.  Song further teaches an electronic device such as an LED device (e.g. Abstract) comprising the electrical connection structure recited in claim 1.

	Song further teaches:
14. The electronic device as claimed in claim 13, (e.g. In claim 1, first circuit is interpreted 30.) further comprising a circuit substrate (10), wherein the second pad (22 directly below 26) is formed on the circuit substrate (10), figs. 3 and 5.


	Claim(s) 1, 5-9 and 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nemoto et al., US Publication No. 2004/0106335 A1.

	Nemoto anticipates:
1. An electrical connection structure, comprising (see fig. 42 annotated below): 
	a through hole (e.g. opening in 30 of top package) having a first end (e.g. top end) and a second end (e.g. bottom end); 
	a first pad (e.g. 9 of top package) at least partially surrounding the first end of the through hole (e.g. opening in 30 of top package) and electrically connected to a first circuit (20 and/or 8 and/or 4); 
	a second pad (e.g. 81 between top & bottom packages) located at the second end of the through hole and electrically connected to a second circuit (e.g. 3 of bottom package); and 
	a conductive bridge (e.g. 12 of top package) electrically connecting the first pad (e.g. 9 of top package) and the second pad (e.g. 81 between top & bottom packages) through the through hole, thereby making the first circuit (20 and/or 8 and/or 4) and the second circuit (e.g. 3 of bottom package) electrically connected to each other, wherein the conductive bridge (e.g. 12 of top package) is at least partially disposed in the through hole (e.g. opening in 30 of top package) and covers a part of a top part of the first pad (e.g. 9 of top package).  See Nemoto at para. [0001] – [0360], figs. 1-94.


    PNG
    media_image1.png
    873
    629
    media_image1.png
    Greyscale


5. The electrical connection structure as claimed in claim 1, wherein the electrical connection structure electrically connects a first electronic component (e.g. 6+5+30+13 of top package) and a second electronic component (e.g. 110+6+5+30+13 of bottom package), fig. 42.

6. The electrical connection structure as claimed in claim 5, wherein the first electronic component (e.g. 6+5+30+13  of top package) comprises an array substrate (e.g. 5+30) carrying the first circuit (20 and/or 8 and/or 4), the through hole (e.g. opening in 30 of top package) is at least partially formed in the array substrate, and the first pad (e.g. 9 of top package) is formed on the array substrate, fig. 42.

7. The electrical connection structure as claimed in claim 6, wherein the second electronic component (e.g. 110+6+5+30+13 of bottom package) comprises a printed circuit board (e.g. 110+6+5+30) carrying the second circuit (e.g. 3 of bottom package), and the second pad (81) is formed on the printed circuit board, fig. 42.

8. The electrical connection structure as claimed in claim 7, wherein the through hole (e.g. opening in 30 of top package) exposes a portion of a top surface of the circuit substrate e.g. 110+6+5+30).  Also see the 35 USC 112 rejection above.

9. The electrical connection structure as claimed in claim 5, further comprising an adhesive layer (13)disposed between the first electronic component (e.g. 6+5+30+13 of top package) and a second electronic component (e.g. 110+6+5+30+13 of bottom package), fig. 42.

12. The electrical connection structure as claimed in claim 1, wherein the conductive bridge (e.g. 12 of top package) comprises gold, copper or solder paste, para. [0141].

Regarding claim 13:
	Nemoto teaches the limitations as applied to claim 1 above.  Nemoto further teaches an electronic device such as a stacked device comprising the electronic connection structure of claim 1 in fig. 42, para. [0209].
	Nemoto further teaches:
14. The electronic device as claimed in claim 13, further comprising a circuit substrate (e.g. 6+5+30 of bottom package), wherein the second pad (81) is formed on the circuit substrate, fig. 42.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Lee et al., US Publication No. 2007/0114564 A1.

In a second interpretation-
Song teaches:
Limitations from claim 1 and 5-9:
An electrical connection structure, comprising (see fig. 1-5): 
	a through hole (26) having a first end and a second end; 
	a first pad (21 directly above 26) at least partially surrounding the first end of the through hole and electrically connected to a first circuit (e.g. See fig. 2 annotated below.  A pad above LED 30 that is connection point of 40.  See the Lee reference discussed further below.); 
	a second pad (22 directly below 26) located at the second end of the through hole and electrically connected to a second circuit (71); and 
	a conductive bridge (23/27/40 wire portion) electrically connecting the first pad (21 directly above 26) and the second pad (22 directly below 26) through the through hole (26), thereby making the first circuit (e.g. pad above 30 and connection point of 40) and the second circuit (71) electrically connected to each other, wherein the conductive bridge (23/27/40 wire portion) is at least partially disposed in (e.g. portion 23/26) the through hole (26) and covers (e.g. 40 wire portion) a part of a top part of the first pad (21),
	wherein the electrical connection structure electrically connects a first electronic component (30/10) and a second electronic component (70), 
	wherein the first electronic component (10/30) comprises an array substrate (10 is “circuit substrate”) carrying the first circuit (e.g. pad above 30 and connection point of 40), the through hole (26) is at least partially formed in the array substrate (10), and the first pad (21 directly above 26) is formed on the array substrate (10), 
	wherein the second electronic component (70) comprises a circuit substrate (70 is “circuit substrate”) carrying the second circuit (71), and the second pad (22 directly below 26) is formed on the circuit substrate, 
	wherein the through hole (26) exposes a portion of a top surface of the circuit substrate (70), and
	further comprising an adhesive layer (72) disposed between the first electronic component (10/30) and a second electronic component (70). See Song at English machine translation at pages 1-7.


	Regarding claims 1 and 5-9:
	Song’s fig. 2 does not show a pad above LED 30 (-i.e. corresponding to the claimed “first circuit”) that is the connection point of 40.  
	However, one of ordinary skill in the art would recognize that a pad exists on the top of Song’s LED.
Proffered as evidence is Lee et al., US Publication No. 2007/0114564 A1.
Lee, in figs. 1-3, teaches a conventional LED (120-160) has a bonding pad (110) on the top surface.  See Lee at para. [0008] – [0020].



    PNG
    media_image2.png
    444
    488
    media_image2.png
    Greyscale

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Song with the teachings of Lee  because “…the conventional vertical GaN-based LED includes an n-type bonding pad 110, an negative (n-) electrode 120 formed under the n-type bonding pad 110, an n-type GaN layer 130 … an active layer…a p-type GaN layer…and a positive (p-) electrode 160”.  (Emphasis added.) See Lee at para. [0009].


Claims 1, 5, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Lee and Japp et al., US Publication No. 2005/0224985 A1 (of record).

In a third interpretation-
Song teaches:
Limitations from claims 1, 5, 9 and 10:
An electrical connection structure, comprising (see fig. 1-5): 
	a through hole (26) having a first end and a second end; 
	a first pad (21 directly above 26) at least partially surrounding the first end of the through hole and electrically connected to a first circuit (e.g. See fig. 2 annotated above.  A pad above LED 30 that is connection point of 40.  See the Lee reference discussed further below.); 
	a second pad (22 directly below 26) located at the second end of the through hole and electrically connected to a second circuit (71); and 
	a conductive bridge (23/27/40 wire portion) electrically connecting the first pad (21 directly above 26) and the second pad (22 directly below 26) through the through hole (26), thereby making the first circuit (e.g. pad above 30 and connection point of 40) and the second circuit (71) electrically connected to each other, wherein the conductive bridge (23/27/40 wire portion) is at least partially disposed in (e.g. portion 23/26) the through hole (26) and covers (e.g. 40 wire portion) a part of a top part of the first pad (21),
	wherein the electrical connection structure electrically connects a first electronic component (30) and a second electronic component (70). See Song at English machine translation at pages 1-7.

	Regarding claims 1, 5, 9 and 10:
	Song’s fig. 2 does not show a pad above LED 30 (-i.e. corresponding to the claimed “first circuit”) that is the connection point of 40.  
	However, one of ordinary skill in the art would recognize that a pad exists on the top of Song’s LED.
Proffered as evidence is Lee et al., US Publication No. 2007/0114564 A1.
Lee, in figs. 1-3, teaches a conventional LED (120-160) has a bonding pad (110) on the top surface.  See Lee at para. [0008] – [0020].

	Further regarding claims 1, 5-9 and 10:
	Song is silent regarding:
	further comprising an adhesive layer disposed between the first electronic component and a second electronic component; and
	wherein the through hole penetrates the adhesive layer.

	However, Song teaches a circuit substrate (10) is disposed between the first electronic component (30) and a second electronic component (70).
	Song is silent on the material of the circuit substrate.
	In an analogous art, Japp, at para. [0010], teaches:
Another form of dielectric materials known for use in circuitized substrates include those known as "expanded PTFE" materials, PTFE of course being the designate for polytetrafluoroethylene. A more common example of such material is the aforementioned Teflon, sold by E. I. DuPont de Nemours and Company. In U.S. Pat. No. 5,652,055, for example, there is described an adhesive sheet (or "bond film") material suitable to serve as adhesive layers in a variety of adhesive applications, such as in circuit board laminates, multi-chip modules, and in other electrical applications
	
	Japp teaches dielectric materials known for use in circuit substrates includes adhesive sheets serving as adhesive layers in circuit board laminates.
	It is within the general skill of a worker in the art to select known material on the basis of its suitability for the intended purpose as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  See MPEP § 2144.07, Art Recognized Suitability for an Intended Purpose.
	One of ordinary skill in the art modifying Song with Japp to form the circuit substrate (10)  to comprise adhesive layers would form:
	(see Song’s fig. 7) an adhesive layer (e.g. of circuit substrate 10) disposed between the first electronic component (30) and a second electronic component (70); and 
	wherein the through hole (26) penetrates the adhesive layer (e.g. of circuit substrate 10).”, as recited in the claim.
	
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Song with the teachings of Lee  because “…the conventional vertical GaN-based LED includes an n-type bonding pad 110, an negative (n-) electrode 120 formed under the n-type bonding pad 110, an n-type GaN layer 130 … an active layer…a p-type GaN layer…and a positive (p-) electrode 160”.  (Emphasis added.) See Lee at para. [0009].
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Song with the teachings of Japp because Japp teaches “dielectric materials known for use in” circuit substrates include adhesive sheets serving as adhesive layers in circuit board laminates.  See Japp at para. [0010].


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song, as applied to claim 1 above, and further in view of Xu et al., Chinese Publication No. CN 105261571 A (e.g. see attached English machine translation).

Regarding claim 3:
Song teaches all the limitation of claim 1 above, and further teaches the first pad has a ring-shape in fig. 3.
	Song does not expressly teach wherein the first pad partially surrounds the first end of the through hole to form an unclosed structure.
In an analogous art, Xu, in figs. 2 and 10, teaches a first pad (e.g. 18 “substrate pad”) in a partial ring-shape.  
	One of ordinary skill in the art modifying Song’s first pad to have a partial-ring shape, as taught by Xu, would form “wherein the first pad partially surrounds the first end of the through hole to form an unclosed structure”, as recited in the claim.
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Song with the teachings of Xu because it is within the general skill of a worker in the art to select favorite shape (e.g. select from a full ring-shape or a partial ring-shape) on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP § 2144.04 Legal Precedent as Source of Supporting Rationale, IV. Changes in Size, Shape, or Sequence of Adding Ingredients.  


Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nemoto, as applied to claim 1 above.

	Regarding claim 3:
	Nemoto teaches all the limitations of claim 1 above and further teaches or suggests
the first pad (e.g. 9 at top package) partially surrounds the first end of the through hole (e.g. opening in 30 of top package) to form an unclosed structure, fig. 42.

MPEP § 2125, Drawings as Prior Art, indicates:
	” Drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972)…When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979). See MPEP § 2121.04 for more information on prior art drawings as “enabled disclosures.”  

	Regarding claim 4:
	Nemoto further teaches the first pad (e.g. 9 at top package) comprises copper formed by electroplating at para. [0142].
	Nemoto is silent the second pad (81) comprises copper.
	However, it would have been obvious to one of ordinary skill in the art to form the second pad (81) to comprises copper because:
	(i)  Nemoto teaches the second pad (81) is also formed by electroplating at para. [0198]; and
	(ii)  It is within the general skill of a worker in the art to select known material on the basis of its suitability for the intended purpose as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  See MPEP § 2144.07, Art Recognized Suitability for an Intended Purpose.


	Claim 13-15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Lee.

	In a fourth interpretation-
	Song teaches:
Limitations from claim 13-15 and 17 and 
An electrical device (e.g. stacked device in fig. 42, para. [0209]), comprising: 
	an electrical connection structure (see fig. 1-5), comprising:
	a through hole (26) having a first end and a second end; 
	a first pad (21 directly above 26) at least partially surrounding the first end of the through hole and electrically connected to a first circuit (e.g. See fig. 2 annotated above.  A pad above LED 30 that is connection point of 40.  See the Lee reference discussed further below.); 
	a second pad (22 directly below 26) located at the second end of the through hole and electrically connected to a second circuit (71); and 
	a conductive bridge (23/27/40 wire portion) electrically connecting the first pad (21 directly above 26) and the second pad (22 directly below 26) through the through hole (26), thereby making the first circuit (e.g. pad above 30 and connection point of 40) and the second circuit (71) electrically connected to each other, wherein the conductive bridge (23/27/40 wire portion) is at least partially disposed in (e.g. portion 23/26) the through hole (26) and covers (e.g. 40 wire portion) a part of a top part of the first pad (21),
	further comprising a circuit substrate (10), wherein the second pad (22 directly below 26) is formed on the circuit substrate,
	further comprising at least one light-emitting unit (30), wherein the at least one light-emitting unit is electrically connected to the circuit substrate (10) through the electrical connection structure, 
	wherein the at least one light-emitting unit comprises a light-emitting diode (LED) (e.g. LED at Abstract and page 1).  See Song at English machine translation at pages 1-7.


	Regarding claims 13-15 and 17:
	Song’s fig. 2 does not show a pad above LED 30 (-i.e. corresponding to the claimed “first circuit”) that is the connection point of 40.  
	However, one of ordinary skill in the art would recognize that a pad exists on the top of Song’s LED.
Proffered as evidence is Lee et al., US Publication No. 2007/0114564 A1.
Lee, in figs. 1-3, teaches a conventional LED (120-160) has a bonding pad (110) on the top surface.  See Lee at para. [0008] – [0020].

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Song with the teachings of Lee  because “…the conventional vertical GaN-based LED includes an n-type bonding pad 110, an negative (n-) electrode 120 formed under the n-type bonding pad 110, an n-type GaN layer 130 … an active layer…a p-type GaN layer…and a positive (p-) electrode 160”.  (Emphasis added.) See Lee at para. [0009].


	Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Lee, as applied to claim 13 above, and further in view Bower et al., US Publication No. 2017/0047393 A1.

	Regarding claim 16:
	Song and Lee teach all the limitations of claim 13 above, but are silent wherein the at least one light-emitting unit (30) comprises an organic light-emitting diode (OLED).
	In analogous art, Bower teaches organic and inorganic LEDS are conventional at para. [0015].
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Song with the teachings of Bower to from the LED as an organic LED (OLED) because Bower teaches both organic and inorganic LEDS are conventional in the art.  See Bower at para. [0015].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michele Fan whose telephone number is 571-270-7401.  The examiner can normally be reached on M-F from 8 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah, can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michele Fan/
Primary Examiner, Art Unit 2894
29 August 2022